Motion Granted and Abatement Order filed September 17, 2020.




                                        In The

                        Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00334-CV
                                     ____________

              BLAKE ENGLISH AND TORIA ENGLISH, Appellants

                                           V.

     EX-CENTRO GROUP, LTD.; SILKHEART, LLC; AND ROBERT
                     SEIDENBERG, Appellees


                      On Appeal from the 353rd District Court
                               Travis County, Texas
                      Trial Court Cause No. D-1-GN-14-002220

                              ABATEMENT ORDER

         On September 3, appellants filed an unopposed motion to abate this appeal
for settlement negotiations. The motion is granted and we issue the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 8, 2020. The appeal will be reinstated on this court’s

                                           1
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Bourliot.




                                          2